FOX LAW OFFICES, P.A. ebrina Senda Jensen Beach, FL 04108 Telephone (207) 766-0944 August 23, 2011 United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attn:John Reynolds, Assistant Director Re: ScripsAmerica, Inc. Form S-1 Filed June 10, 2011 File No. 333-174831 Dear Mr. Reynolds: This letter is a point by point response to the Staff’s comment letter dated July 7, 2011 (the “Staff Letter”) on the registration statement on Form S-1 (File No. 333-174831) (“registration statement”) of ScripsAmerica, Inc. (the “Company”) filed with the Securities and Exchange Commission on June 10, 2011.The item numbers below correspond to the item numbers in the Staff Letter.For convenience we have reproduced the text of each comment and provided the Company’s response immediately below the text.We are filing concurrently herewith the Amendment No. 1 to the registration statement (the “Amendment”). All page number references in the Company’s responses are to the page numbers of the Amendment (unless otherwise indicated). To facilitate your review, we are sending you two (2) courtesy copies for the Amendment, marked to show changes from the registration statement. General 1.
